Citation Nr: 0827726	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  07-02 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for headaches due to 
concussion, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran had active service from June 1975 to April 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

The veteran testified before the undersigned Acting Veterans 
Law Judge at the RO in February 2008.  A transcript of his 
hearing has been associated with the claims file.


FINDING OF FACT

Migraine headaches are manifested by headaches with 
characteristic prostrating attacks; there is no evidence of 
economic inadaptability due to the headaches.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent for migraine 
headaches have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1-4.7, 
4.20, 4.21, 4.124a, Diagnostic Code 8100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez- Flores v. Peake, 22 Vet. App. at 46.  
Although not specifically discussed by the court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

The veteran's claim for increase was received in October 
2005.  

A letter dated in October 2005 discussed the evidence 
necessary to support the veteran's claim.  The evidence of 
record was listed and the veteran was told how VA would 
assist him in obtaining additional evidence.  The veteran was 
asked to identify pertinent evidence.  

In August 2006 the veteran was advised of the manner in which 
VA determines disability ratings and effective dates.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Although appellant may have received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.  

Additionally, the Board has considered the adequacy of the 
VCAA notice in light of the recent Court decision in Vazquez- 
Flores.  In this case, the Board finds that any content-
related notice errors did not affect the essential fairness 
of the adjudication. Specifically, the Board notes that the 
veteran and his representative have demonstrated actual 
knowledge as to what would be needed for the successful 
outcome of his claim for increase.  The veteran and his 
representative have clearly demonstrated such knowledge in 
his submissions which detail the symptoms of his headaches, 
including their frequency and severity, as well as their 
impact on his employment.  Thus, the actual knowledge 
demonstrated by the veteran and his representatives, and the 
subsequent opportunity to develop the case that was provided 
during the appeal period rendered any pre-adjudicatory 
section 5103(a) notice error non-prejudicial.  

With respect to VA's duty to assist, identified treatment 
records have been obtained and associated with the record.  A 
VA examination has been conducted.  Neither the veteran nor 
his representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2007).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's headache disability has been evaluated under 38 
C.F.R. § 4.124a, Diagnostic Code 8100, which provides the 
criteria for evaluating migraine headaches.  When there are 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability, a 50 percent 
evaluation is warranted.  A 30 percent rating is assigned for 
migraine headaches with characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.  A 10 percent evaluation is warranted when there are 
characteristic prostrating attacks averaging one in two 
months over the last several months.  Where attacks are less 
frequent, a noncompensable evaluation is assigned.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.

Review of the record indicates that while the veteran has a 
private physician, he has not sought treatment for his 
headaches from that provider.  Rather, an August 2000 VA 
treatment record indicates that the veteran wanted to seen by 
VA for his headaches.  At that time, the veteran related that 
he had not discussed his headaches with his private 
physician.

On VA neurological examination in November 2005, the veteran 
reported frontal temporal headaches, sometime unilateral.  He 
related that the headaches were becoming more severe over the 
years.  He indicated that he had taken Ibuprofen and other 
over the counter medication, but lately did not take any 
medication.  He endorsed nausea, but no photophobia or 
phonophobia.  He reported daily headaches, noting that they 
were severe every few days, lasting 30 minutes to several 
hours.  He stated that the headaches did not interfere with 
his ability to do his work.  The impression was headaches 
most consistent with migrainous type headaches.

A January 2007 VA mental health note indicates the veteran's 
report that his headaches gave him the most trouble on a day-
to-day basis.  An additional January 2007 treatment record 
reflects the veteran's report that he had difficulty sleeping 
and believed that it was due to his headaches.

At his February 2008 hearing, the veteran testified that he 
had constant pain of three or four on a ten point scale, and 
that had more severe headaches four or five times per week.  
He stated that he missed a considerable amount of work due to 
his headaches.  He stated that if he was awarded a 30 percent 
evaluation, his appeal would be satisfied.

Upon careful review of the evidence, the Board has concluded 
that a 30 percent evaluation is warranted.  In this regard, 
the Board notes that in addition to the chronic, daily nature 
of the veteran's headaches, the record reflects that the 
veteran reports prostrating attacks occurring several times 
per week.  Such report is supported by his wife's statement 
and employment records which show the amount of leave taken 
by the veteran.  Thus, the Board finds that the veteran's 
headaches more nearly approximate the criteria for a 30 
percent evaluation.

However, an evaluation higher than 30 percent is not 
warranted in this case.  The evidence does not show that the 
veteran's headaches are manifested by very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  As noted above, the veteran 
has asserted that his headaches interfere with his work and 
that he has historically taken a great deal of leave from 
work due to his headaches.  While the record reflects 
persistent headaches that are problematic for the veteran, 
there is no indication of severe economic inadaptability.  In 
fact, the veteran remains employed by the U.S. Postal Service 
and does not appear to have taken unpaid leave.  Accordingly, 
the Board finds that an evaluation in excess of 30 percent is 
not for application.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards." 38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the service 
connected headaches have resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Rather, while the veteran has taken leave 
as evidenced by his employment records, there is no 
indication of marked interference with his employment.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an evaluation of 30 percent for headaches is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


